Citation Nr: 0833129	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 





INTRODUCTION

The veteran served on active duty from August 1946 to March 
1948. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  

REMAND

The Board finds that additional development of the evidence 
is required to analyze the veteran's claim for a TDIU benefit 
due to service-connected disabilities.  He is currently 
service connected for the following conditions: (1) lumbar 
disk disease, L5-S1, as secondary to the service-connected 
left great toe disability, currently evaluated as 40 percent 
disabling; (2) traumatic arthritis of the left ankle, as 
secondary to the service-connected left great toe disability; 
currently evaluated as 20 percent disabling; (3) and 
residuals of a hallux valgus operation to the left great toe, 
resulting in incomplete, bony, ankylosis of the metatarsal-
phalangeal joint, currently rated as 10 percent disabling.  
His combined disability evaluation for compensation is 60 
percent.  The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  

The evidence of record contains the results of VA disability 
evaluation examinations conducted in September 2005 and July 
2006; however, those examination reports contain little 
information regarding the effect of the service-connected 
disabilities on the veteran's ability to maintain gainful 
employment.  Given the foregoing, the veteran should be 
scheduled for an appropriate VA examination for the purpose 
of determining the impact of the veteran's service connected 
disabilities on his ability to engage in a substantial, 
gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
VA treatment records from December 2006 
to the present date. 

2.  Schedule the veteran for the 
appropriate VA examination(s) to 
determine the current nature and level 
of severity of the service-connected 
disabilities, to include: (i) residuals 
of a hallux valgus operation to the 
left great toe; (ii) traumatic 
arthritis of the left ankle, secondary 
to the left toe disability; and (iii) 
lumbar disk disease, secondary to the 
left toe disability. 

The entire claims folder and a copy of 
this remand must be made available to 
the examiner for review in conjunction 
with the examination.  Following the 
examination, the examiner should 
address the following:

(a)  Describe all symptoms caused by 
the service-connected disabilities 
outlined above in (i), (ii), (iii), and 
the severity of each symptom.

(b)  State whether the veteran's 
service-connected disabilities prevent 
him from obtaining or retaining a 
substantially gainful occupation.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due to the 
veteran's service-connected 
disabilities.  A detailed work history 
should be elicited, and the examiner 
should also comment on the degree of 
social and industrial impairment that 
the veteran experiences as a result of 
his service-connected disabilities. 

3.  Thereafter, the RO should review 
the examination report to ensure that 
it is in compliance with the terms of 
this remand.  If not, the reports 
should be returned to the examiners for 
correction of any deficiency.  Where 
the remand orders of the Board or the 
Court are not complied with, the  Board 
errs as a matter of law when it fails 
to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, 
the RO should review the record and 
readjudicate the TDIU issue on appeal.  
The RO should also consider whether 
referral for extra-schedular evaluation 
is warranted.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


